OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s contention that the jury’s verdicts on two counts of the indictment are inconsistent is not preserved for our review. Following discharge of the jury, defense counsel complained, for the first time, of the asserted inconsistency. At this point, it was no longer possible to remedy the defect, if any, by resubmission to the jury for reconsideration of its verdicts {People v Stahl, 53 NY2d 1048, 1050). Such a protest must be registered prior to the discharge of the jury properly to preserve the issue for review in this court.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.